As the People concede, the sentence imposed was illegal. The defendant was convicted, upon his plea of guilty, of attempted assault in the second degree and adjudicated a second violent felony offender based on his prior conviction of robbery in the second degree. Attempted assault in the second degree, however, is not a violent felony offense (see, Penal Law § 70.02 [1] [d]; § 110.05 [6]). The indeterminate sentence of 21U to 41/2 years imposed exceeded the maximum authorized sentence of 2 to 4 years for a second felony offender convicted of a Class E felony (see, Penal Law § 70.06 [3] [e]; 4 [b]). Mangano, P. J., Bracken, Sullivan, Altman and Friedmann, JJ., concur.